NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JASON MEMMER,                              )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-2946
                                           )
PAM STEWART, as Commissioner of            )
Education,                                 )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 3, 2019.

Appeal from the Education Practices
Commission.

Melissa C. Mihok of CPLS, P.A., Orlando,
for Appellant.

Ron Weaver, Ocala; and Bonnie Wilmot,
Deputy General Counsel, Tallahassee, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and ATKINSON, JJ., Concur.